ACCEPTED
                                                                                         03-15-00174-CV
                                                                                                 5573965
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    6/8/2015 12:00:00 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                          No. 03-15-00174-CV
 Levi Morin,                                                        FILED IN
    Appellant,                                              3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
 v.                                             Third   Court6/8/2015
                                                               of Appeals
                                                                      12:00:00 AM
 Law Office of Kleinhans                                  Austin, Texas
                                                               JEFFREY   D. KYLE
                                                                     Clerk
    Gruber, PLLC,
    Appellee.

           Morin’s Motion for 14-day Briefing Extension

   Because of his counsel’s health issues and professional commit-

ments, defendant-appellant Levi Morin moves for a 14-day extension of
the deadline to file his opening brief. This is his first motion for an ex-

tension. The brief was originally due on May 27; the extension would

make it due on June 10.

   Morin’s counsel has been fighting bronchitis since late April. From

the week of April 20 through the week of May 11, he was in the office

for not even a full week. He spent most of that time attempting to rest
to get healthy.

   The time that he was able to work was dominated by other profes-

sional commitments, many of them demanding his court presence on
an emergency basis. These included:

   • Client meetings related to emergency proceedings and condi-

      tions of the client’s detention in In re CTLI, LLC, No 4:14-bk-

      33564 in the U.S. Bankruptcy Court for the Southern District of

      Texas;
    • Preparation of an emergency motion to stay pending appeal in the

        appeal of the contempt order, No. 4:15-cv-1063 in the U.S. Dis-
        trict Court for the Southern District of Texas;

    • An April 29 status hearing on the client’s detention conditions in

        CTLI, set on fewer than 24 hours’ notice;

    • Designation of the record and issues on appeal and coordinating

        the transcription of electronically recorded proceedings in CTLI,

        which was due on May 7;
    • An emergency hearing on May 19, set on roughly 36 hours’ no-

        tice, on the CTLI client’s attempt to purge himself of contempt,

        which, unbeknownst to counsel, turned out to be a request to
        change the conditions of the contempt order to conditions with

        which he would prefer to comply;

    • An emergency client meeting on May 26 following the court’s
        order, issued that afternoon, setting a 10:30 hearing the next day

        on the client’s statement to the marshals that he wished to purge

        himself of contempt;

    • Further client meetings and the hearing on May 27, at which the

        client purged himself of contempt;

    • Speaking on federal appeals at the TexasBarCLE/Texas Young

        Lawyers Association annual Federal Court Practice seminar in

        Dallas on May 15;


Case 03-15-00174-CV, Morin v. Kleinhans Gruber                   Page 2 of 4
Morin’s Motion for 14-day Briefing Extension
    • Preparing the appellant’s brief in Samaniego v. Aliseda, No. 03-

        14-00795-CV in the Third Court of Appeals, due on May 11; and
    • Counseling a client on potential rehearing and petition issues in

        Mahoney v. Slaughter, No. 01-14-00471-CV in the First Court of

        Appeals, which the court decided on May 7.

These obligations and his illness have prevented Morin’s counsel from

preparing a brief that will properly present Morin’s appellate issues and

arguments.
    Morin seeks this extension not for delay, but so justice can be done.

The plaintiff-appellee law firm won’t be prejudiced by this extension,

which moves Morin’s obligation to file from the accelerated-appeal
deadline to just after the standard deadline.

                            Conclusion and Prayer

    Morin prays that the Court set June 10, 2015, as the deadline for him
to file his opening brief. He further prays for all other relief to which he

may be entitled.
                                      Respectfully submitted,
                                      The Olson Firm PLLC
                                      /s/ Leif A. Olson
                                      Leif A. Olson
                                       leif@olsonappeals.com
                                       State Bar No. 24032801
                                      PMB 188
                                      4830 Wilson Road, Suite 300
                                      Humble, Texas 77396
Case 03-15-00174-CV, Morin v. Kleinhans Gruber                      Page 3 of 4
Morin’s Motion for 14-day Briefing Extension
                                      (281) 849-8382
                                      Counsel for Appellant Levi Morin

                          Certificate of Conference
   I contacted the appellees about this motion by telephone on May 28
and June 5 and by email on May 27, May 28, and June 5. At 4:38 p.m.
on June 5, Keith Kleinhans informed me by email that the firm opposes
the requested extension.
                                       /s/ Leif A. Olson

                             Certificate of Service
   On June 6, 2015, I served a copy of this Morin’s Motion for 14-day
Briefing Extension upon the firm’s counsel by electronic service:
    Law Office of Kleinhans Gruber, PLLC
    Kimberly G. Kleinhans
    kim@lawofficeofkg.com
    700 Lavaca, Suite 1400
    Austin, Texas 78701
                                      /s/ Leif A. Olson




Case 03-15-00174-CV, Morin v. Kleinhans Gruber                    Page 4 of 4
Morin’s Motion for 14-day Briefing Extension